Case 1:21-cv-10981-WGY Document 13-1 Filed 07/06/21 Page 1 of 2




                       EXHIBIT 1
                Case 1:21-cv-10981-WGY Document 13-1 Filed 07/06/21 Page 2 of 2

NEW ENGLAND LAW                                  BOSTON                          / Office of Admissions   T (617) 422-7210
                                                                                                          F (617) 422-7201
                                                                                                          E admit@nesl.edu
                                                                                  154 Stuart Street
                                                                                 1 Boston, MA 02116       www.nestedu




                                                                      January 28, 2020


  Mr. George Artem
  2001 East Yesler Way
  Apartment 31
  Seattle, WA 98122

  Dear Mr. Artem:

    It is my pleasure to inform you that you have been accepted into the New England Law I Boston Part Time
 class entering in August 2020. In addition, New England Law would like to acknowledge your exceptional
 academic credentials and leadership potential with a Full-Tuition Justice Sandra Day O'Connor
 Scholarship for the 2020-2021 ar-RdPmic year. Congratulations!

    The scholarship is renewable in future years provided that you meet the academic criteria explained in the
 enclosed acceptance kit. The scholarship will allow you to significantly reduce your debt after law school and
 give you more freedom to choose the legal career that you love.

    Please take a moment to review the acceptance kit, which describes our academic program and experiential
 learning opportunities, how to connect with your future classmates, and the steps required to enroll and accept
 your scholarship.

    At New England Law, we provide a rigorous legal education as well as a supportive learning environment.
 Our students collaborate with professors and gain real-world experience in one of the best cities for aspiring
 attorneys.

    Visiting our school is the best way to experience our close-knit New England Law community. We
 encourage you to attend one of our open houses for admitted students in the spring, where you will meet
 professors and students, tour the school, and sit in on a first-year class. To sign up, visit
 www.nesl.edu/admitted or contact my office at 617-422-7210 or admit a nesl.edu.

     I look forward to welcoming you to New England Law.

                                                                     Sincerely,
         1/0-e_lczwt_e_
                                                                    Jok Chalmers
                                                                    Chief Enrollment Officer




                                                                                                                  I
 REQUIRED ITEMS                 DEADLINES               REQUIRED ITEMS                       DEADLINES
 1. Letter of intent *          April 15, 2020          4. Scholarship Acceptance            April 15, 2020
 2. $300 deposit                April 15, 2020          5. Official undergraduate transcript August 1, 2020
 3. $500 deposit *              June 1, 2020            6. Immunization proof                August 1, 2020

 *Must be received in the Office of Admissions on or before the deadline date.
